Citation Nr: 1753207	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  14-08 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1975 to November 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.

The Veteran testified at a Travel Board hearing in August 2016.  However, no transcript of that hearing has been associated with the claims file as the Veteran's testimony was found to be inaudible.  The Veteran was offered a new hearing, and subsequently testified before the undersigned Veterans Law Judge (VLJ) at an April 2017 Travel Board hearing.  A transcript of that hearing has been associated with the claims file.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an unappealed March 1996 rating decision, the RO denied service connection for a bilateral knee disability.

2.  The April 2017 testimonial evidence regarding the Veteran minimizing pain while he was in the service and regarding knee pain and treatment sought after the service was not received prior to, nor is it cumulative or redundant of the evidence of record at the time of, the March 1996 rating decision and relates to an unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The March 1996 rating decision denying service connection for a bilateral knee disability is final.  38 U.S.C. § 7104 (West 2012); 38 C.F.R. § 20.1103 (2017).

2.  The evident received for service connection subsequent to the March 1996 rating decision is new and material to reopen service connection for a bilateral knee disability.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. §§ 3.156 (1), 3.303, 20.1105 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, as to the claim of reopening for entitlement to service connection for a bilateral knee disability, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence Law and Analysis

As discussed above, the RO denied the Veteran's claim for a bilateral knee disability in a March 1996 rating decision.  In February 2012, VA received a claim to reopen service connection for a bilateral knee disability from the Veteran.   

The Veteran filed his current application to reopen his service connection claim for a bilateral knee disability in February 2012.  In a November 2012 rating decision, the RO reopened the Veteran's claim for a bilateral knee disability and denied it on the merits.

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See, Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)).  See also, Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end. 

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7105 (c), (d)(3); 38 C.F.R. § 20.1103.  A previously denied claim may be reopened by the submission of new and material evidence.  See 38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. §  3.156 (a).

The Veteran testified at the April 2017 Board hearing that he after the service he sought treatment at health departments for his knees "any time [he] had a problem because things began to increase."  The Veteran stated that he minimized the pain he was in while in the service and just tried to bear with it and, "if it's real bad, that's when I seek help."  

The Board finds that the Veteran's April 2017 testimony regarding minimizing the pain he was in while he was in the service and regarding knee pain and treatment sought after the service was not previously submitted to VA before the March 1996 rating decision, and is therefore "new" evidence.  The Board will now turn to a discussion of whether this new evidence is "material."  The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Moreover, the Court of Appeals for Veterans Claims ("Court") explained this standard is intended to be a low threshold.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The new evidence received subsequent to the March 1996 rating decision includes testimony that the Veteran continued to experience knee pain after the service and that he did seek medical treatment through health departments.  The Board finds that the additional medical evidence of record constitutes new and material evidence to reopen the claim for entitlement to service connection for a bilateral knee disability.  This new evidence addresses a requirement of service connection that was previously denied; a nexus between the Veteran's knee pain and his service.  Therefore, this new evidence is material and the Veteran's claim for a bilateral knee disability is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).
ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee disability is reopened.


REMAND

The Veteran maintains that he is entitled to service connection for a bilateral knee disability which he asserts began while on active duty.

As discussed above, the Veteran provided testimony at an April 2017 Board hearing regarding minimizing the amount of pain he was in while on active duty and the continuing knee pain he experienced after leaving the service.  As such, a remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for a bilateral knee disability.  See 38 C.F.R. § 19.9 (2017).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A (a) (2012); 38 C.F.R. § 3.159 (c), (d) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from October 2012 to the present.  All records obtained must be associated with the claims file.

2.  The AOJ should undertake appropriate development to obtain non-VA medical records, including form public health departments, related to the Veteran's bilateral knee disability.  All records obtained must be associated with the claims file.  All efforts to obtain these records must be documented in the claims file.
3.  After, and only after, completion of steps one and two above, arrange for the Veteran to undergo a VA examination with an appropriate medical provider to determine the nature and etiology of the Veteran's bilateral knee disability.

The examiner must review the Veteran's
claims file and elicit a full history from the Veteran regarding his bilateral knee disability.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's bilateral knee had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner must address the Veteran's lay statements regarding his minimizing the pain he was in while in service as well as the continued pain he experienced after service.

All opinions provided must be thoroughly explained, and a complete and detailed rationale for any conclusions reached should be provided (a bare conclusory statement will be deemed inadequate).  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

It is not sufficient to base an opinion on a mere lack of documentation of complaints in the service or post-service treatment records.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


